DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-27 are directed to the same invention as that of claims 1-27 of commonly assigned US 10796851. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0174756).
Regarding claim 1, SHIN discloses a capacitor component (Fig. 1, 100) comprising: a body (Fig. 1, 1) including a plurality of dielectric layers (Fig. 1, 12) and first and second internal electrodes (Fig. 1, 11a/11b), alternately disposed to face each 5other with respective dielectric layers interposed therebetween (Fig. 1), the body having first and second surfaces (Fig. 1, top and bottom of 1), disposed to oppose each other, third and fourth surfaces (Fig. 1, left and right surfaces of 1), connected to the first and second surfaces and disposed to oppose each other, and fifth and sixth surfaces (Fig. 1, into and out of page faces of 1) connected to the first, second, third, and fourth surfaces 10and disposed to oppose each other (Fig. 1); and first and second external electrodes (Fig. 1, 21/22) disposed on external surfaces of the body and connected to the first and second internal electrodes, respectively (Fig. 1), wherein the body includes a capacitance forming portion (Fig. 1, areas that 11a/11b overlap), in 15which capacitance is formed by including the first and second internal electrodes disposed to face each other with respective dielectric layers interposed therebetween (Fig. 1), cover portions (Fig. 1, 12 above top 11a and below 
Regarding claim 4, SHIN further discloses that the at least 10one selected from the cover portions and the margin portions includes a plurality of dielectric grains (Fig. 1, 12a) and grain boundaries disposed between adjacent dielectric grains (Fig. 1), and the plurality of graphene platelets are disposed in the grain boundaries (Fig. 1).  
Regarding claim 5, SHIN further discloses that the graphene platelets have one surface disposed along surfaces of the plurality of dielectric grains (Fig. 1).  
Regarding claim 7, SHIN further discloses that the content of the plurality of graphene platelets in the at least one selected from the cover portions and the margin portions is 0.05 weight percentage (wt%) or more to less than 2.0 wt%, compared with barium 5titanate (BaTiO3) contained in the at least one selected from the cover portions and the margin portions (0.1%-10% [0039]).  
Regarding claim 10, SHIN further discloses that some of the plurality of graphene platelets are a graphene oxide ([0045]) or a reduced graphene oxide.  
20 Regarding claim 11, SHIN further discloses that each of the first and second internal electrodes has a thickness less than 1 micrometer ([0023]), and each of the dielectric layers has a thickness less than 2.8 micrometers ([0029]).  
Regarding claim 12, SHIN further discloses that when a thickness of each of the internal electrodes is defined as te and a thickness of each of the dielectric layers is defined as td, te and td 

Additional Relevant Prior Art:
NAGAMOTO (US 2016/0093442) teaches relevant art in Fig. 1-6C.
Lee et al (US 2013/0038982) teaches relevant art in Fig. 4.
Blum et al (US 2016/0005552) teaches relevant art in [0143].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848